DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments have been fully considered.
Applicant argues that “Drevon merely describes an acoustic skin comprising a plurality of layers of composite planar bands. These bands are formed by a plurality of contiguous fibers (i.e., filaments) solidified by a resin. This is dfferent from the claimed invention in which each filament is separated from the other for fanning a channel.” (Remarks Pg. 5).
	Examiner does not find this persuasive because the structure illustrated in Drevon’s figures as they would be understood in light of the specification would result in a structure comprising channels as claimed.
	In particular, Drevon explains that “bands are deposited juxtaposed with one another parallel to the longitudinal axis of the spaced apart bands, then the bands are spaced apart so as to obtain a zone having acoustic openings” [P0037]. The term “spaced apart” is equivalent to forming a channel.
	Applicant argues that “Applicants respectfully submit that it is difficult to understand how the asserted combination of Drevon and Therriault would operate. At most, for obtaining the acoustic properties, a person of ordinary skill in the art would place the composite planar bands of Drevon on the device of Therriault formed by the micro-channels.” (Remarks Pg. 5).
	Examiner does not find this persuasive because the combination would be achievable by using the method of Therriault to form the structure taught by Drevon. Drevon teaches a method. The combination proposed to use the method of Therriault to form the structure of Drevon.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In reference to claim 1, there is no support for “depositing a sacrificial material on the turbomachine wall to form a three-dimensional scaffold of filaments” as claimed. The specification teaches that “acoustic coatings originating with this method are intended to be mounted on a wall of a turbomachine” [P0005 of published specification], not directed fabricated on the wall. 
Note: Claims 2-9 are also rejected by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drevon (US 20120228051 A1) and further in view of Therriault (US 20040226620 A1).
	In reference to claim 1, Drevon discloses an acoustic coating in an
ordered array of interconnected micro-channels to receive, on a reception
surface, an incident acoustic wave with direction Ac normal to this surface, 
wherein, to confer acoustic properties to said ordered array of interconnected micro-channels and thus form said acoustic coating, said filaments forming by superimposed layers said three-dimensional scaffold are, for a given layer of filaments, oriented in a direction forming, in a plane formed by said layer, a first predetermined angle 8 relative to the direction Ac of said incident acoustic wave (See Figures 3-13);
Drevon does not disclose the manufacturing as claimed.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, microchannel fabrication, Therriault discloses a method of forming microchannels comprising:
depositing a sacrificial material on a substrate surface to form a threedimensional scaffold of filaments (“FIG. 4A. FIG. 4B depicts the deposition of a fugitive material filament 410” [0051]);
infiltrating at least one part of said three-dimensional scaffold with a thermosetting material (“host material 140 that infiltrates the scaffold 130, but does not substantially infiltrate the filaments 410, may then be deposited on the scaffold” [0058] and “host material that may be deposited as a viscous liquid is epoxy” [0060])
solidifying said thermosetting material to form a solidified material and (“Curing” [0062])
removing said sacrificial material from said solidified material to form said ordered array of interconnected micro-channels (“the fugitive material may be removed from the passageways in the host by any method” [0071])
The combination would be achievable by using the method of Therriault to form the structure taught by Drevon.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to form the microchannels by depositing a sacrificial material on a substrate surface to form a threedimensional scaffold of filaments 
infiltrating at least one part of said three-dimensional scaffold with a thermosetting material
solidifying said thermosetting material to form a solidified material and
removing said sacrificial material from said solidified material to form said ordered array of interconnected micro-channels.
Therriault explains that their method should “enable a person of ordinary skill in the art of microchannel-type device fabrication” [0115]. Thus, a person having ordinary skill in the art would have been specifically motivated to use the method of Therriault to form the microchannel-type device structure taught by Drevon in order to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
	In reference to claim 2, see Fig 3-13 of Devron.
Regarding the filaments have a different diameter of cross-section width limitation in claim 2. The ”filaments have a different diameter of cross-section width” is more fully “different diameter or cross-section width depending on their orientation direction in said three-dimensional scaffold”. Based on the disclosure, this is understood this to mean that for a give cross section of the part the filaments have a different width in that cross section, NOT that the filaments have a different filaments have a different diameter of cross-section width in isolation. For example, in the cross section shown in Fig 1A (portion shown below), filament 1 would have a cross-section width greater than the cross-section width of filament 2 because of their differing angles even though the filaments have the same diameter. This feature would occur in every figure of Devron’s Fig 3-13.

    PNG
    media_image1.png
    104
    133
    media_image1.png
    Greyscale

	In reference to claim 3-4, see Fig 3-13 of Devron.
Claim 3 defines the angle essentially as an angle from a filament to an orthogonal plane of symmetry between two layers of filaments (best shown in instant Fig 1B).
Devron’s Figs 3-13 fairly show this feature because any 2 layers of filaments that are not parallel would meet the claim.
Claim 4 limits this to 25-40 deg., which is shown in Devron’s Fig 6 since the angle labeled 113 is 60 degrees, and would be 30 degrees when converted to theta as defined in claim 3. The figures collectively showed theta being allowed to vary over a range and thus decided that it would be a stronger rejection to cite to drawings as a whole rather than Fig 6 in isolation. 
	In reference to claim 5, see Fig 3-13 of Devron.  The fill rate is at least 70%: This is shown at least in Fig 6, but the figures collectively showed the fill rate being allowed to vary over a range and the drawings as a whole are relied upon in addition to Figure 6.
In reference to claim 6, see “fugitive material filament is … of Vaseline™ petroleum jelly” [0106] of Therriault.
In reference to claim 8, see “host material that may be deposited as a viscous liquid is epoxy” [0060] and “Curing may be performed by any method known to those of ordinary skill in the art, including, but not limited to, the addition of chemical curing agents, exposure to light” [0063] of Therriault.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744